        Case 1:18-cv-06249-VSB Document 148 Filed 03/29/19 Page 1 of 2



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------- X
                                             :
GREAT WESTERN INSURANCE COMPANY,
                                             :                 Case No. 1:18-cv-06249-VSB
                            Plaintiff,       :
                                             :
                   - against-                :
                                             :
MARK GRAHAM, DONALD SOLOW, BLUE              :
CAPITAL MANAGEMENT, INC., BLUE               :
ALTERNATIVE ASSET MANAGEMENT LLC,            :
WILMINGTON SAVINGS FUND SOCIETY, FSB,        :
CHRISTIANA TRUST, REGATTA HOLDINGS LLC, :
CYGNET 001 MASTER TRUST, CYGNET 001          :
MASTER TRUST SERIES 2011-A, CYGNET 001       :
MASTER TRUST SERIES 2011-C, CYGNET 001       :
MASTER TRUST SERIES 2013-A, ALPHA RE         :
LIMITED, ALPHA RE HOLDINGS (CAYMAN)          :
LIMITED, ATLANTIC SPECIALTY FINANCE, BLUE :
ELITE FUND LTD., BLUE ELITE FUND LP, BLUE II :
LTD., SANCUS CAPITAL BLUE CREDIT             :
OPPORTUNITIES FUND LTD., ABILITY             :
INSURANCE COMPANY, JOHN DRAKE, EDWARD :
BRENDAN LYNCH, GREGORY TOLARAM,              :
ADVANTAGE CAPITAL HOLDING LLC, DAN           :
CATHCART, AND KENNETH KING.                  :

                       Defendants.
---------------------------------------- X



                RULE 7.1 CORPORATE DISCLOSURE STATEMENT
              OF DEFENDANT ADVANTAGE CAPITAL HOLDINGS LLC


       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record for

Defendant Advantage Capital Holdings LLC (“ACH”) states as follows:

       1.     ACH, a Delaware limited liability company, is majority owned by Advantage

Capital Partners, a Delaware limited liability company. Advantage Capital Partners is a privately
          Case 1:18-cv-06249-VSB Document 148 Filed 03/29/19 Page 2 of 2



held company that has no parent company. No public company holds 10% or more of ACH’s

stock.




Dated: New York, New York
         March 29, 2019
                                             GREENBERG TRAURIG, LLP



                                             By:    /s/ Hal S. Shaftel
                                                    Hal S. Shaftel

                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Tel.: (212) 801-9200
                                                    Fax: (2121) 801-6400
                                                    Email: shaftelh@gtlaw.com

                                                    Counsel for Defendant
                                                    Ability Insurance Company




                                         2
